Title: To John Adams from Henry Warren, 26 February 1819
From: Warren, Henry
To: Adams, John


				
					Sir
					Plymouth Feby 26. 1819
				
				I have ever been led to believe that the Group, written in the early stage of the American revolution, was composed at your suggestion; & the manuscript copy in the hand writing of Mrs: M. Warren my mother, is one evidence of the fact: and some letters of yours to her on that subject are fully confirmatory of the authorship.—But having lately seen in print & in Ms: credit to have been given for that production to the late Samuel Barrett Esqr: I should be gratified with some letter from you as to the fact. For if there is merit in the work, and you once thought there was much, the true author ought not to be cheated of her literary character of the little work.—& the imagination—the sarcasm—the delineation of character so ably & poetically displayed therein, should not be robbed by surreptitious claims.—Party politics then existing having in great measure been done away, if ever the small dramatic work alluded to should again appear, the real author should be known as such.—You will pardon this intrusion on your more valuable time, and believe me—Sir with highest respect & esteem / Your obede. huml. Servt
				
					Henry Warren
				
					
				
			